Citation Nr: 0400639	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-18 872	)	DATE
	)
	)


THE ISSUE

Whether a January 1981 Board of Veterans' Appeals Decision 
which denied restoration of service connection for 
schizophrenia is clearly and unmistakably erroneous.


REPRESENTATION

Moving party represented by:  Samuel M. Tumey, Attorney


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from May 1974 to July 1975.

This case arises from a motion for a claim of clear and 
unmistakable error to a January 1981 decision by the Board of 
Veterans' Appeals (Board).  This motion was received at the 
Board in October 2002.  


FINDINGS OF FACT

1.  A January 1981 Board decision denied restoration of 
service connection for schizophrenia.  

2.  The errors claimed in the January 1981 Board decision do 
not constitute clear and unmistakable error.


CONCLUSION OF LAW

There is no clear and unmistakable error in the January 1981 
Board decision denying restoration of service connection for 
schizophrenia.  38 U.S.C. § 3012(b)(6) (1976); 38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. § 3.105(d) (1980); 38 C.F.R. 
§§ 20.1403, 20.1411 (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The motion received by the Board in October 2002 lists rating 
decisions dated in April 1977, November 1977, and November 
1979, and Board decisions dated in January 1981, December 
1990, and September 1993.  The rating decisions of April and 
November 1977 and November 1979 were subsumed by the Board's 
January 1981 decision that denied restoration of service 
connection for an acquired chronic psychosis.  The attorney 
also references a November 29, 1979, Board decision, but the 
record does not contain such a decision.  The record does 
contain a November 19, 1979, rating decision and the Board 
presumes that the attorney's reference is to this decision.  
The motion also references Board decisions in December 1990, 
which granted service connection for schizophrenia, and in 
September 1993, which denied entitlement to an earlier 
effective date for the grant of service connection for 
schizophrenia.  However, the arguments contained in the 
motion address the subject of the January 1981 Board 
decision.  Additionally, the motion indicates that it was 
being submitted under Subpart O of 38 C.F.R. Part 20 related 
to clear and unmistakable error in prior Board decisions.  
Accordingly, the motion is construed as a claim of clear and 
unmistakable error in the January 1981 Board decision that 
denied restoration of service connection for schizophrenia.  

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error.  If evidence establishes the 
error, the prior decision shall be reversed or revised.  For 
the purposes of authorizing benefits, a rating or other 
adjudicative decision of the Board that constitutes a 
reversal or revision of a prior decision of the Board on the 
grounds of clear and unmistakable error has the same effect 
as if the decision had been made on the date of the prior 
decision.  Review to determine whether clear and unmistakable 
error exists in a case may be instituted by the Board on the 
Board's own motion or upon request of the claimant.  A 
request for revision of a decision of the Board based on 
clear and unmistakable error may be made at any time after 
that decision is made.  Such a request shall be submitted 
directly to the Board and shall be decided by the Board on 
the merits, without referral to any adjudicative or hearing 
official acting on behalf of the Secretary.  38 U.S.C.A. 
§ 7111 (West 2002). 

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts as they were 
known at the time were not before the Board, or the statutory 
and regulatory provisions extant at the time were incorrectly 
applied.  Review for clear and unmistakable error in a prior 
Board decision must be based on the record and the law that 
existed when that decision was made.  To warrant revision of 
a Board decision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  Circumstances that are not clear and 
unmistakable error include a new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision, the Secretary's failure to fulfill the duty to 
assist, and a disagreement as to how the facts were weighed 
or evaluated.  Clear and unmistakable error also does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403 (2003). 

The "benefit of the doubt" rule of 38 U.S.C. 5107(b) does 
not apply to the Board's decision, on a motion under this 
subpart, as to whether there was clear and unmistakable error 
in a prior Board decision.  Additionally, a motion of clear 
and unmistakable error is not an application or claim for 
benefits subject to the duties and requirements of 38 U.S.C. 
§ 5103(a) related to applications for benefits or a claim for 
benefits subject to the requirements of 38 U.S.C. § 5107(a) 
relating to the duty to assist.  38 C.F.R. § 20.1411 (2003).

While the veteran was in active service, a medical board was 
convened.  The diagnosis was acute paranoid type 
schizophrenia.  The veteran was found medically unfit for 
further service and temporarily retired in July 1975.  A 
rating decision in October 1975 granted service connection 
for schizophrenia paranoid type with a 100 percent rating 
effective from July 1975 and a 50 percent rating effective 
from August 1975.  A September 1976 rating decision reduced 
the disability rating to noncompensable.  An April 1977 
rating decision proposed severing service connection for 
paranoid type schizophrenia.  The veteran was advised of this 
proposed severance in an April 19, 1977, letter and advised 
that he had 60 days in which to submit additional evidence.  
A November 1977 rating decision severed service connection.  
The Board's January 1981 decision found that the appeal arose 
from this rating decision and denied restoration of service 
connection for schizophrenia.

The determination of whether there is clear and unmistakable 
error in the January 1981 Board decision is based on the law 
that existed at the time of the decision.  38 C.F.R. 
§ 20.1403(b)(1) (2003).

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  A change in 
diagnosis may be accepted as a basis for severance action if 
the examining physician or physicians or other proper medical 
authority certifies that, in the light of all accumulated 
evidence, the diagnosis on which service connection was 
predicated is clearly erroneous.  This certification must be 
accompanied by a summary of the facts, findings, and reasons 
supporting the conclusion.  When severance of service 
connection is considered warranted, a rating proposing 
severance will be prepared setting forth all material facts 
and reasons.  The claimant will be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefor and will be given 60 days 
for the presentation of additional evidence to show that 
service connection should be maintained.  If additional 
evidence is not received within that period, rating action 
will be taken and the award will be discontinued effective 
the last day of the month in which the 60-day period expired.  
38 U.S.C. § 3012(b)(6) (1976); 38 C.F.R. § 3.105(d) (1980).

The veteran's attorney has essentially indicated that the 
Board was obligated to examine the rating decisions that 
proposed and severed service connection.  The issue that was 
decided in the January 1981 Board decision arose from the 
rating decisions that proposed and then severed service 
connection.  The issue of severance was thus part of the 
appeal for restoration of service connection which the Board 
addressed in its decision.  According, the Board's decision 
subsumed the rating decisions and the allegations of error 
are with the Board's January 1981 decision.  

The attorney is correct that the 1981 Board decision did not 
specifically discuss whether the rating decisions that 
proposed severance and then severed service connection met 
the procedural requirements of 38 C.F.R. § 3.105 then in 
effect.  The Board did, however, cite to and apply the 
correct regulation in addressing the question of severance of 
service connection.  It is important to remember that the 
requirement that the Board's decision contain the reasons or 
bases for its findings and conclusions was not in effect in 
1981.  Compare 38 U.S.C.A. § 7104(d) (West 2002) with 38 
U.S.C. § 4004(d) (1976).  Thus, the absence of discussion in 
the Board's 1981 decision does not necessarily constitute 
clear and unmistakable error.

And, in fact, the RO did follow the procedural requirements 
of 38 C.F.R. § 3.105(d) then in effect.  The April 1977 
rating decision proposed the severance, of which the veteran 
was notified by letter dated April 19, 1977 and given 60 days 
within which to respond.  The November 1977 rating decision 
severed service connection effective the date of last 
payment, which was beyond the last day of the month in which 
that 60-day period had expired.  The severance, based on a 
change in diagnosis, was based on the certification contained 
in the summary of the 70-day VA hospitalization from January 
to March 1977 that contained the facts, findings and reasons 
supporting the physicians' conclusion that the diagnosis of 
schizophrenia had been clearly erroneous.

The attorney has indicated, in essence, that since the 
veteran was discharge from service based on a diagnosis of 
schizophrenia, the Board must have found the evidence 
undebatable to sever service connection.  The attorney 
further alleges that the Board did nothing more than take 
issue with the inservice medical board and original 
adjudication, and conduct a reweighing of the evidence.  
However, the record does not reflect that this was the case.  
The Board decision cited VA hospital summaries and records, 
private hospital records, and VA examination reports.  A VA 
hospital summary for hospitalization for 25 days in December 
1975 states there was no convincing evidence of 
schizophrenia.  The diagnosis was no mental disorder.  A VA 
hospital summary for 17 days of hospitalization in August 
1976 indicates that veteran was free of mental disorder and 
the examiner stated "I now state positively and conclusively 
that this man does not have a schizophrenic illness."  The 
diagnosis was no mental disorder.  An October 1976 VA 
hospital summary for four days of hospitalization shows a 
diagnosis of no mental disorder.  

The April 1977 rating decision that proposed severance of 
service connection specifically referred to a summary of VA 
hospitalization for 70 days from January to March 1977 that 
contains a diagnosis of no mental disorder.  This document 
contains a summary by three VA staff physicians and was 
signed by a fourth VA staff physician.  The summary reports 
that the veteran was a service patient of the facility in 
June 1975 where the inservice diagnosis of schizophrenia was 
carried forward.  The physicians indicated that there was no 
evidence of a mental illness, and further indicated that the 
inservice diagnosis of schizophrenia was in error and that 
the service connected diagnosis was also in error and 
mistakenly made.  This summary contains all the elements of 
the certification necessary for severance of service 
connection on the basis of change in diagnosis. 

This material shows that, contrary to the attorney's 
assertion, the Board considered evidence in the record that 
showed that the veteran did not have schizophrenia in service 
and that he did not have schizophrenia following service.  
There are other VA and private medical records that were in 
the record at the time of the January 1981 decision that 
contained diagnoses of schizophrenia.  However, the January 
through March 1977 VA hospital summary provides the necessary 
medical opinion that the diagnosis of schizophrenia in 
service was in error and that the veteran did not have 
schizophrenia.  While there may be a different view of the 
evidence more favorable to the veteran, there is a plausible 
basis in the evidentiary record for the Board's January 1981 
decision and it is thus not absolutely clear or undebatable 
that there would have been a different outcome.

The veteran's attorney has also argued that the wrong 
standard of review was used and that the evidence did not 
prove the elements necessary to sever service connection by 
clear and unmistakable evidence.  The attorney indicates that 
if the Board had conducted a proper review, the outcome would 
have been undebatable.  The veteran's attorney has also 
argued that the Board's January 1981 decision examined the 
claim for restoration of service connection under the 
"benefit of the doubt" standard and never examined the 
severance under the clear and unmistakable evidence standard.  

The Board's January 1981 decision does contain a citation to 
38 C.F.R. § 3.102 and recites that consideration was given to 
the doctrine of reasonable doubt in arriving at the 
determination, but that the evidence did not create a doubt 
within the realm of probability.  Nonetheless, the decision 
also stated that service connection may not be severed unless 
the original grant was clearly and unmistakably erroneous, 
and the Board found as a conclusion of law that the grant of 
service connection was clearly and unmistakably erroneous.  
The Board concludes that the reference to the 38 C.F.R. 
§ 3.102 "benefit of the doubt" standard did not affect the 
outcome of the decision, as the Board's decision also cited 
and applied the correct 38 C.F.R. § 3.105 "clearly and 
unmistakably erroneous" standard.  In fact, the Board, in 
the initial section of its decision, explained that it had 
reframed the issue before the Board on appeal as that for 
restoration of service connection for schizophrenia, rather 
than as the issue of entitlement to service connection 
certified to the Board by the RO, as the criteria for the 
restoration issue "would be more liberal with respect to the 
veteran's position."  In so framing the issue, the Board 
essentially considered whether the severance of service 
connection was proper and concluded that it was.  The fact 
that the issue was phrased as one of "restoration" of 
service connection rather than one of "severance" of 
service connection does not change the fact that the Board 
applied the "clear and unmistakable error" standard of 
review and placed the burden of proof on the government, 
rather than upon the appellant, in its 1981 decision.

To the extent that the attorney argues that the severance 
was, essentially, a reweighing of the evidence, the 
attorney's arguments are essentially disagreement with how 
the facts for the January 1981 Board decision were evaluated 
and weighed.  However, such disagreement cannot form the 
basis for a finding of clear and unmistakable error in a 
prior Board decision.  38 C.F.R. § 20.1403(d) (2003).  The 
veteran's attorney is essentially seeking a readjudication of 
the prior severance decision.  As noted, there is a plausible 
basis for the Board's January 1981 decision.  It is noted 
that service connection was subsequently granted for 
schizophrenia.  However, the determination of whether there 
is clear and unmistakable error in a prior decision is based 
on the law and evidence at the time of the January 1981 
decision.  Therefore, the subsequent grant of service 
connection has no bearing on whether there is clear and 
unmistakable error in the Board's January 1981 decision.  

The veteran has not alleged or demonstrated that there was 
error in the January 1981 Board decision of the kind which 
reasonable minds could not differ and that the results would 
have been manifestly different but for the error.  
Accordingly, the January 1981 Board decision does not contain 
clear and unmistakable error.  38 U.S.C. § 3012(b)(6) (1976); 
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 3.105(d) (1980); 
38 C.F.R. §§ 20.1403, 20.1411 (2003). 

The Board notes that prior to the veteran filing his motion, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
However, the notification and duty to assist provisions of 
the VCAA are not applicable to claims of clear and 
unmistakable error in prior Board decisions.  38 C.F.R. 
§ 20.1411(c), (d) (2003); Livesay v. Principi, 15 Vet. 
App. 165 (2001).  Accordingly, no further action is necessary 
for compliance with the VCAA.


ORDER

The January 1981 Board decision does not contain clear and 
unmistakable error.  The motion is denied.



                       
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



